                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

TERRI J. PRICE,

         Plaintiff,

v.                                 Civil Action No. 2:16-cv-1529

REGION 4 PLANNING AND DEVELOPMENT
COUNCIL, and JOHN F. TUGGLE,

         Defendants.


                     MEMORANDUM OPINION AND ORDER



         Pending are the plaintiff’s Supplemental Motion for

Summary Judgment, filed December 5, 2018, Motion for Leave to

File Supplemental Motion for Summary Judgment, filed January 2,

2019, and the defendants’ Motion to Strike Plaintiff’s

Supplemental Motion for Summary Judgment, or in the Alternative,

Response in Opposition, filed December 19, 2018.


         In her supplemental motion, Price moves for summary

judgment on her theory that Tuggle was never the Executive

Director of Region 4 Planning and Development Council (“Region

4”) because his appointment was not properly “ratified.”     As a

result, Price asserts that Tuggle lacked authority to terminate

her employment, rendering her discharge invalid, and seeks

“immediate reinstatement” to her former position at Region 4.
Pl.’s Supp. Mot. Summ. J. at 7.        Although the subject matter of

the plaintiff’s supplemental motion for summary judgment is not

alleged in her complaint, and although the motion is untimely,

the court will nevertheless address it to the extent that

follows.   The factual background at issue is fully developed in

the companion order entered today in the above-styled civil

action.


           West Virginia Code § 8-25-1 et seq. provides for the

creation of Regional Planning and Development Councils in West

Virginia, including defendant Region 4.       Section 8-25-6(c)

specifically provides, in pertinent part, that each Council

“shall select . . . an executive committee which shall . . .

perform such administrative duties as are prescribed by the

regional council in its bylaws.”       Section 8-25-6(d) states that

“[e]ach Regional Council shall establish personnel rules and

shall appoint a director” who is “empowered to appoint and

remove other employees in accordance with the regional council’s

personnel rules.”


           The bylaws of Region 4 provide that the Executive

Committee “shall select and appoint a qualified person to serve

as the Executive Director of the Council” and that the

“appointment of the Executive Director shall be ratified by the




                                   2
general membership at the next available Council meeting.”     See

Article VIII, § 8:01, Pl.’s Supp. Mot. Summ. J. at Ex. B.


           The meeting minutes (“Minutes”) of the Special

Executive Committee meeting held on September 4, 2013 show that

John Manchester, Chairman of the Region 4 Council and Executive

Committee member, was authorized by the Executive Committee to

hire defendant Tuggle as Executive Director, effective October

1, 2013.   Pl.’s Supp. Mot. Summ. J. at Ex. E.   The Minutes of

the Executive Committee meeting held on September 18, 2013

reflect that Tuggle was introduced as the person “recently

selected to precede [sic, succeed] W.D. [Smith] in his role as

Executive Director.”   Id. at Ex. F.   The “next available

meeting” after the Executive Committee authorized the hiring of

Tuggle was an October 16, 2013 “dinner celebration of the

retirement of . . . Smith.”   Id. at 5-6.


           Plaintiff is of the position that, “[i]n the case of

John Tuggle . . .   the required appointment by the full council

membership never occurred.”   Id. at 5.    In support thereof, she

claims that “(i)f the minutes do not show a vote [by the general

membership] authorizing an action, then the Board [sic,

Executive Committee] necessarily has not taken any action at

all.”   Id. at 6 (emphasis in original).    Noting that the October

16, 2013 Minutes do not reflect “any motion having been made to

                                 3
ratify the Executive Committee’s hiring of Mr. Tuggle, and do

not document any action confirming or appointing him as

Executive Director,” Price concludes that “Tuggle was never

properly appointed as the Executive Director.”    Id. at 6.

Inasmuch as Tuggle is a “public official” who is “only

authorized to act within his or her statutory authority,”

plaintiff asserts that his defective appointment “deprived him

of any authority to act in any capacity,” which caused his

“purported termination” of Price to be void.     Id. at 6-7

(emphasis in original).


          On the other hand, the defendants maintain that Region

4 Council properly ratified Tuggle’s appointment, in that an

agreement, “such as the employment agreement the Executive

Committee made with [] Tuggle, can be ratified implicitly by

accepting benefits of an action with full knowledge of the

terms.”   Defs.’ Mot. Strike 11 (citing Syl., Payne Realty Co. v.

Lindsey et al., 112 S.E. 306 (W. Va. 1922)).     Alternatively,

they claim that Region 4 Council “explicitly and implicitly”

ratified Tuggle’s appointment at the October 16, 2013 dinner

meeting, inasmuch as the Agenda for that meeting reflects that

Region 4 Council was to remove Smith from “Region 4 Accounts,”

understood to be financial accounts, and replace him with

Tuggle.   See id. at Ex. A.


                                 4
         Independently of the foregoing, defendants also find

Region 4 Council approval of the hiring of Tuggle in a

resolution issued by the Council on July 16, 2014, which states:

    NOW THEREFORE BE IT RESOLVED, that Region 4 Planning
    and Development Council hereby concurs with and
    approves the actions, decisions, and performance of
    the Executive Committee for Fiscal Year 2013/2014. I,
    John Manchester the duly elected Chairman of the
    Region 4 Planning and Development Council, do hereby
    certify that at a meeting of the Region 4 Planning and
    Development Council, duly and [sic] held pursuant to
    the said organization's By-Laws, on the 16th day of
    July, 2014 upon motion made, seconded, and adopted by
    a vote of 14 to 0, this Resolution was adopted.

Id. at Ex. B (emphasis supplied).      One of the actions taken by

the Executive Committee during the 2013/2014 Fiscal Year was to

hire Tuggle as Executive Director.      The defendants contend that,

inasmuch as Region 4 adopted, by a vote, the actions, decisions,

and performance of the Executive Committee during the 2013/2014

Fiscal Year, which included the hiring of Tuggle, the “latest

possible date” that Tuggle’s appointment could be considered

defective is the date of this resolution, July 16, 2014 – six

months before Price’s discharge.       Id. at 12.


         For all of the reasons advanced by the defendants, the

court concludes that Tuggle’s appointment as Executive Director

was duly ratified by the Council.


         Moreover, technical defects do not render acts of an

agency or its officials void, inasmuch as the acts of a de facto


                                   5
officer, as to the public and third parties, are valid as if he

or she were a de jure officer.   See Defs.’ Mot. Strike at 9

(citing Odom v. Partners for Payment Relief, DE III, LLC, 2015

WL 3676713, at *5 (W. Va. 2015)).


         Under West Virginia law, the “acts of a de facto

officer, as to the public and third persons, are as valid as if

he were a de jure officer.”    Syl. pt. 4, Stowers v. Blackburn,

90 S.E.2d 277 (W. Va. 1955).   An individual is a de facto

officer “when he is in possession of an office and discharges

its functions under color of authority.”    Id. at Syl. pt. 3.


         In State ex rel. Hayden v. Wyoming County Correctional

Officer Civil Service Commission, 412 S.E.2d 237, 238 (1991),

the plaintiff, Hayden, argued that all actions taken by the

Civil Service Commission – particularly, the certification of a

list of potential candidates for a correctional officer position

- were void because the Civil Service Commission was not

properly constituted.   The Civil Service Commission was

organized pursuant to the provisions of W. Va. Code § 7-14-B1 et

seq., which provided for the creation of a civil service system

for the selection of correctional officers in West Virginia

counties with a population of 25,000 or more.   Id. at 239.    One

duty of the Civil Service Commission was to determine the

eligibility of candidates for the position of correctional

                                 6
officer.   Id.   Pursuant to W. Va. Code § 7-14B-3, no more than

three members of a commission could be of the same political

party.


           When the sheriff of Wyoming County requested a list of

eligible candidates for an opening for a temporary correctional

officer position, the Civil Service Commission was inadvertently

composed of four Democrats and only one Republican.

Nevertheless, the Civil Service Commission certified a list of

eligible candidates for the opening, which did not include the

plaintiff.   The plaintiff, of course, was not considered for

appointment as a result.      Id.   Claiming that the defect in the

political composition of the Civil Service Commission’s

membership rendered the creation of the list invalid, Hayden

filed a writ of mandamus seeking back pay, seniority rights, and

a new hearing.   The circuit court held that, because the Civil

Service Commission did not comply with W. Va. Code § 7-14B-3,

its actions taken during the time at issue were invalid.       Id.

It awarded the plaintiff with back pay from the date of the

appointment that he was not able to obtain, and ordered the

Civil Service Commission to place Hayden’s name on the list of

eligible candidates.    Id.


           Upon appellate review, the Supreme Court of Appeals

reversed the decision of the circuit court, and found that the

                                    7
Civil Service Commission’s failure to comply with the West

Virginia Code did not render its acts void as a matter of law,

inasmuch as a “rather substantial body of law in West Virginia

indicat[es] that acts of de facto officers are valid so far as

the public and third persons are concerned.”   Id.   The court

cited the definition of de facto officer from Stowers v.

Blackburn, see supra, but more thoroughly explained the

definition as follows:

    An officer de facto is one whose acts, though not
    those of a lawful officer, the law, upon principles of
    policy and justice, will hold valid, so far as they
    involve the interests of the public and third persons,
    where the duties of the officer were exercised; First,
    without a known appointment or election, but under
    such circumstances of reputation or acquiescence as
    were calculated to induce people, without inquiry, to
    submit to or to invoke his action, supposing him to be
    the officer he assumed to be; second, under color of a
    known and valid appointment or election, but where the
    officer had failed to conform to some precedent
    requirement or condition, as to take an oath, give a
    bond, or the like; third, under color of a known
    election or appointment, void because the officer was
    not eligible, or because there was a want of power in
    the electing or appointing body, or by reason of some
    defect or irregularity in its exercise, such as
    ineligibility, want of power, or defect being unknown
    to the public; fourth, under color of an election or
    appointment by or pursuant to a public
    unconstitutional law, before the same is adjudged to
    be such.

Id. at 240 (quoting Calley v. Blake, 29 S.E.2d 634 (W. Va.

1944)).   Subsequently, the Supreme Court of Appeals noted that,

in recent cases, courts have stressed that in order to be

considered a de facto officer, the position the person occupies

                                8
must have a de jure existence.   Id.   It explained that in

Hayden, the Civil Service Commission clearly had a de jure

existence insofar as its organization was made pursuant to a

valid legislative enactment, but that its membership was

defective inasmuch as it failed to have the proper political

balance required by law.   Id.   Thus, the organization had a de

jure existence, while the appropriate individuals were not

occupying de jure positions within the organization.   Id.


           In conclusion, the court held that the members of the

Civil Service Commission were not de jure officers at the time

they certified the list of potential appointees because they did

not represent the correct political balance required by law, but

were functioning under the color of authority and occupying de

jure offices properly created under W. Va. Code § 7-14B-1 et

seq.   Accordingly, the members were de facto officers under West

Virginia law and their actions were deemed to be valid.


           Even if Tuggle was not a de jure Executive Director at

the time in question, he was, at the very least, a de facto

officer.   Assuming, arguendo, that at the next available

meeting, a vote by the general membership to ratify his

appointment was required but not done, it appears that any such

failure was the result of an inadvertent oversight.    Region 4

and its employees undoubtedly operated under the assumption that

                                 9
his appointment was successfully ratified, as evidenced by

subsequent Minutes reflecting his replacement of Smith as

Executive Director.


          Further, Tuggle’s position of Executive Director was

clearly one of de jure existence, as it was established in

accordance with both W. Va. Code § 8-25-6(d) and Region 4’s

bylaws.   Insofar as the Executive Director is “empowered to

appoint and remove other employees in accordance with the

regional council’s personnel rules” pursuant to W. Va. Code § 8-

25-6(d), Tuggle was also functioning under the color of

authority when he fired Price.   Thus, her termination was valid.


          For the foregoing reasons, it is ORDERED that the

plaintiff’s motion for leave be, and hereby is, granted; that

the defendants’ motion to strike be, and hereby is, denied; and

that the plaintiff’s supplemental motion for summary judgment

be, and hereby is, denied.


          The Clerk is requested to transmit this order to all

counsel of record and any unrepresented parties.


                                 ENTER: April 25, 2019




                                 10
